internal_revenue_service number release date index number --------------------------------- ------------------------------ ---------------------------------- re -------------------------------------------------- department of the treasury washington dc person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 - plr-124568-16 date date date date grantor daughter son son trust agreement ---------------------------- -------------------------- --------------------------- ------------------------------------------------- --------------------- ------------------------ --------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------- trust -------------------------------------------------------------------------------------------- trust state bank foundation state statute -------------------------------------------- -------------- ----------------------------------------- ------------------------------- --------------------------------------------------------------------------------- dear ---------------- this letter responds to correspondence dated date requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed transfer of assets from one trust to a successor trust and modifications to the successor trust the facts submitted and representations made are as follows on date grantor entered into trust agreement which established four separate irrevocable trusts each for the benefit of one of his four children trust benefits grantor’s plr-124568-16 daughter and her descendants date is a date prior to date this private_letter_ruling pertains to trust and its successor trust described below trust agreement is governed by the laws of state daughter and bank are the current trustees of trust daughter son son and two of son 2’s minor children are the current beneficiaries of trust trust agreement provides that the trustees of trust are authorized to pay to daughter the net_income during her life further the trustees have the discretion to withhold from daughter all or any part of the income which would properly be paid to daughter and to pay that amount to any of daughter’s descendants or to accumulate it and add it to the principal of the trust in addition the trustees have the absolute discretion to distribute principal to daughter and one or more of her descendants as necessary for maintenance education accident illness to build a home start a business or for any other financial transaction the trustee deems to be in a beneficiary’s best interest if at any time a descendant of the grantor shall be in office as trustee of trust all powers granted to the trustees shall be vested exclusively in the trustees other than such descendants of grantor currently only bank has the authority to make distributions to daughter and her descendants trust agreement further provides that the distribution powers granted to a trustee shall be exercised with primary regard for the interests of daughter and to the extent the trustees shall deem appropriate the current interests of daughter’s descendants rather than for remainder or other successor interests after daughter’ sec_35th birthday the trustees will consider whether to distribute to daughter all or a major portion of the trust principal of trust if the trustees do not make such distributions when daughter attains age then the trustees are required to periodically review the basis for their determination in order to determine whether to make such distributions at a later date trust provides that upon daughter’s death the trustees shall distribute the then principal of the trust in equal shares per stirpes to the descendants of such child who shall then be living or in default of any such descendant to the descendants of the grantor who shall then be living provided however that if any property shall become distributable pursuant to the provisions of this sentence to a child of the grantor for whose primary benefit a_trust shall then be in existence under this article such property shall not be distributed to such child but shall rather be added to and thereafter dealt with as a part of the principal of the trust plr-124568-16 if the trustees are authorized to distribute any amount whether income or principal to a person other than daughter who is under the age of the trustees are authorized to retain all or any part of the amounts as a separate trust for the primary benefit of such person the trustees have the absolute discretion to distribute such amounts to that person for that person’s support and education such trust will terminate on the earliest to occur of a the death of such person b the attainment by such person of the age of and c the 21st anniversary of the death of the last to die of the descendants of grantor’s father living on the date of the agreement on termination the trustees shall distribute the principal to such person or if such trust shall have terminated at his death in equal shares to his children who shall then be living or in default of any such child in equal shares per stirpes to the then living descendants of his most immediate ancestor who shall have any descendant then living and who shall be or shall have been the grantor or one of his descendants if on the termination of trust the whole or some part of the principal of the trust shall not be effectively disposed of by or pursuant to the provisions in trust agreement the grantor directs that the property of trust be distributed as follows one-half to foundation and one-half in equal shares per capita to the then living children of the grantor’s sisters provided however that if any child of either of the grantor’s sisters shall have died leaving any descendants who shall then be living the trustees shall distribute to the then living descendants of such child in equal shares per stirpes the share to which such child would have been entitled under trust if he had survived the termination of the trust trust provides that any individual at any time in office as trustee may at any time resign as trustee further any adult individual other than grantor may at any time be appointed and removed as trustee of trust trust does not have any provisions governing the appointment resignation or removal of a corporate trustee grantor died on date a date prior to date trust received additional principal from grantor’s estate it is represented that no additions have been made to trust after date bank plans to resign as a trustee of trust upon receipt of a favorable private_letter_ruling the trustees pursuant to state statute will appoint the assets of trust to trust trust will continue to be governed by the laws of state trust will have the same beneficiaries and will not extend the time for vesting of any beneficial_interest in the trust assets beyond the period provided in trust and will contain the same distribution and dispositive provisions of trust further trust authorizes only a disinterested trustee to make distributions from trust to the beneficiaries a disinterested trustee is defined as a trustee who is i not a transferor_of_property to the trust ii not a present or future beneficiary who is or in the future may be eligible to receive income or principal pursuant to the terms of the trust and iii an individual or plr-124568-16 corporation that is not related or subordinate to a person described in i or iii within the meaning of sec_672 trust will modify the provisions governing trustee resignation removal and appointment of individual and corporate trustees as follows i if daughter ceases to serve as a trustee her two sons will be successor trustees ii the individual and any corporation acting as the trustees may at any time acting unanimously by written instrument appoint an individual or a corporation with fiduciary powers as successor trustee iii if the office of trustee is vacant and no successor takes office pursuant to the above provisions either an individual or a corporation with fiduciary powers may be appointed as trustee by a majority of daughter’s adult descendants then living and competent or if none the guardian or similar fiduciary of the then-living eldest descendant of daughter iv the individual and any corporation acting as the trustees may at any time acting unanimously by written instrument appoint an individual or a corporation with fiduciary powers as a co-trustee v if no person is serving as a protector described below the individual trustee has the right to remove and replace any corporate trustee by unanimous consent trust also adds provisions governing the appointment and service of a_trust protector trust provides that daughter and her two sons shall serve together as the protector of the trust if daughter ceases to serve as a protector for any reason the two sons shall continue to serve as co-protectors two protectors shall act jointly and multiple protectors shall act by majority the protector has the power to modify or amend the terms of the trust to achieve favorable tax status or to respond to changes in the code state law or the rulings and regulations implementing such changes to take advantage of changes in laws governing restraints on alienation or other state laws restricting the terms of the trust the distribution_of_property or the administration of the trust provided however that such amendment or modification may not shift any beneficial_interest in the trust assets to a beneficiary of a lower generation or extend the time for vesting of any beneficial_interest in the trust assets beyond the time provided in trust the protector by written unanimous consent has the right to appoint one or more persons to be successor protector to remove any disinterested trustee of trust for any reason to appoint an individual or corporation with fiduciary powers to replace the removed trustee and to appoint an individual or corporation with fiduciary powers whenever the office of disinterested trustee of the trust becomes vacant trust provides that no discretionary distributions shall be made from trust that would discharge or substitute for a legal_obligation of any person serving as protector even if such a distribution otherwise would be authorized under the terms of the trust plr-124568-16 the protector shall not appoint as trustee an individual or corporation related or subordinate to the protector within the meaning of sec_672 when the protector is an interested trustee or would be an interested trustee if the protector were serving as trustee an interested trustee is defined as a trustee who is i a transferor_of_property to the trust ii a present or future beneficiary who is or in the future may be eligible to receive income or principal pursuant to the terms of the trust or iii an individual or corporation that is related or subordinate to a person described in i or ii within the meaning of sec_672 you have requested a ruling that the proposed transfer to trust assets to a successor trust trust and the modifications to trust will not cause trust or trust to lose their exempt status for purposes of the generation-skipping_transfer_tax sec_2601 of the internal_revenue_code imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that plr-124568-16 is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if either the terms of the governing instrument of the exempt trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be plr-124568-16 immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter state statute provides that an authorized trustee with unlimited discretion to invade trust principal may appoint part or all of such principal to a trustee of an appointed trust for and only for the benefit of one more than one or all of the current beneficiaries of the invaded trust to the exclusion of any one or more of such current beneficiaries the successor and remainder beneficiaries of such appointed trust may be one more than one or all of the successor and remainder beneficiaries of such invaded trust to the exclusion of any one more than one or all of such successor and remainder beneficiaries the proposed distribution of trust principal to trust does not satisfy the requirements of sec_26_2601-1 trust agreement does not authorize the trustee to distribute principal from trust to trust further while state statute authorizes the trustee to make such a distribution for purposes of satisfying state law the state law must be in effect at the time the exempt trust became irrevocable for purposes of satisfying sec_26_2601-1 in this case state statute was enacted subsequent to the execution of trust agreement however if a transaction does not satisfy sec_26_2601-1 the regulations provide that the transaction may remain exempt from gst tax if the transaction satisfies sec_26_2601-1 in this case the transfer of assets of trust to trust satisfies these requirements the distributions from trust to trust will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the distribution in addition the distribution does not extend the time for vesting of any plr-124568-16 beneficial_interest in the trust beyond the period provided for in the original trust accordingly based upon the facts provided and the representations made we conclude that the transfer of assets from trust to trust will not cause trust or trust to lose their exempt status from gst tax the proposed modifications to trust to modify the successor trustee provisions and add protector provisions as described above are administrative in nature under sec_26_2601-1 and will not be considered to shift a beneficial_interest to a lower generation in the trust see example of sec_26_2601-1 the changes will not result in a shift in any beneficial_interest to a lower generation nor do the changes extend the time for vesting of any beneficial_interest in trust based upon the facts submitted and representations made we conclude that the modifications to trust will not cause trust or trust to lose their exempt status under chapter in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
